—Appeal from a judgment of the Supreme Court (Cobb, J.), entered April 1, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review four determinations of the Central Office Review Committee denying petitioner’s four grievances.
Petitioner, an inmate at Marcy Correctional Facility in Oneida County, commenced this CPLR article 78 proceeding to challenge the denial of four separate grievances which he filed. The grievances allege that petitioner was improperly denied access to the yard, that there was an inadequate supply of toothpaste and toothbrushes to the inmates, that petitioner’s dormitory received only 36 cable channels on its rotary television instead of 72 cable channels available in other housing units, and that the method of distribution of the decision of the Central Office Review Committee to an inmate was improper.
Upon our review of the record, we find that petitioner has failed to demonstrate that the denial of his grievances were affected by an error of law or arbitrary and capricious (see, Matter of Singh v Eagan, 236 AD2d 654, 655). Petitioner failed to establish that he was scheduled for the law library program at the time it closed early; therefore, the regulation permitting access to the yard was inapplicable. There was no evidence that petitioner’s basic dental hygiene needs were not being met. Furthermore, we find no error in the procedure used to deliver grievance decisions to inmates (see generally, 7 NYCRR *929701.7 [c] [4]). Petitioner’s remaining contentions are either unpreserved for our review or have been reviewed and found unpersuasive.
Mikoll, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.